30 So. 3d 720 (2010)
Euna VERLY, Appellant,
v.
ORANGE COUNTY/FEMALE DETENTION CENTER and Alternative Service Concepts, LLC-Orlando, Appellees.
No. 1D09-4159.
District Court of Appeal of Florida, First District.
March 31, 2010.
Frederick Daniels, Orlando, and Bill McCabe, Longwood, for Appellant.
William H. Rogner of Hurley, Rogner, Miller, Cox & Waranch & Westcott, P.A., Winter Park, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this court's February 16, 2010, order to show cause, we conclude the order being appealed is a non-appealable, non-final order. See Fla. R.App. P. 9.180(b)(1); Fla. Retail Fed'n Self-Insured Fund v. Quintero, 909 So. 2d 332, 333 (Fla. 1st DCA 2005). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
WOLF, WEBSTER AND THOMAS, JJ., concur.